COURT OF APPEALS








COURT
OF APPEALS
EIGHTH
DISTRICT OF TEXAS
EL
PASO, TEXAS
 
                                                                              )
                                                                              )              
No.  08-06-00033-CR
                                                                              )
                                                                              )                    Appeal from the
                                                                              )
EX
PARTE:  RICARDO H. DOMINGUEZ          )                 168th
District Court
                                                                              )
                                                                              )            
of El Paso County, Texas
                                                                              )
                                                                              )                 
(TC# 55237-168-I)
                                                                              )
 
 
O
P I N I O N
 
Appellant Ricardo
Dominguez seeks to appeal the trial court=s
October 31, 2005 order recommending to the Texas Court of Criminal Appeals that
his application for an Article 11.07 writ of habeas corpus be denied.  We dismiss the appeal for want of
jurisdiction.




Article 11.07
establishes the procedures for a post‑conviction application for writ of
habeas corpus in a non‑capital felony case.  See Tex.Code
Crim.Proc.Ann. art. 11.07 (Vernon 2005). 
The only courts referred to in Article 11.07 are the convicting court
and the court of criminal appeals.  In
re McAfee, 53 S.W.3d 715, 718 (Tex.App.‑-Houston [1st Dist.] 2001,
orig. proceeding); see also Tex.Code
Crim.Proc.Ann. art. 11.07, '
3.  The Article prescribes no role for
the court of appeals.  See id.  This Court has no jurisdiction over post‑conviction
habeas corpus proceedings under Article 11.07. 
See Ater v. Eighth Court of Appeals, 802 S.W.2d 241, 243
(Tex.Crim.App. 1991)(Orig. proceeding).
Accordingly, the
appeal is dismissed for want of jurisdiction.
 
 
 
April
13, 2006
DAVID WELLINGTON
CHEW, Justice
 
Before Barajas, C.J., McClure, and Chew, JJ.
 
(Do Not Publish)